     Case 2:19-cv-00750-RSWL-SS Document 30 Filed 03/11/19 Page 1 of 3 Page ID #:307



      Genie Harrison, SBN 163641
 1
      Amber Phillips, SBN 280107
 2    Mary Olszewska, SBN 268710
      GENIE HARRISON LAW FIRM, APC
 3    523 W. 6th Street, Suite 707
      Los Angeles, CA 90014
 4
      T: (213) 805-5301 F: (213) 805-5306
 5    genie@genieharrisonlaw.com
      amber@genieharrisonlaw.com
 6    mary@genieharrisonlaw.com

 7    Attorneys for PLAINTIFF

 8                                UNITED STATES DISTRICT COURT

 9                               CENTRAL DISTRICT OF CALIFORNIA

10
                                            )   Case No.: 2:19-CV-00750-RSWL (SSx)
11    JOHN DOE, an individual,              )
                                            )
             vs.                            )   ORDER GRANTING
12
                                            )   STIPULATION RE: CONTINUED
13                                          )   HEARING ON PLAINTIFF'S MOTION
      KEVIN SPACEY FOWLER, an individual    )   FOR LEAVE TO PROCEED
14                                          )   ANONYMOUSLY
                   Defendant.               )
15                                          )
                                            )   Date: April 16, 2019
16                                          )   Time: 10:00 A.M.
                                            )   Suite: TBD
17                                          )
                                            )
18                                          )
                                            )
19                                          )
                                            )
20                                          )
                                            )
21                                          )
                                            )
22                                          )
                                            )
23                                          )
                                            )
24                                          )
                                            )
25                                          )

26    ///

27    ///

28    ///

            ORDER GRANTING STIPULATION RE: CONTINUED HEARING ON PLAINTIFF'S
                     MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
                                         1 of 3
     Case 2:19-cv-00750-RSWL-SS Document 30 Filed 03/11/19 Page 2 of 3 Page ID #:308




 1                 TO ALL DEFENDANTS AND THEIR ATTORNEYS OF RECORD HEREIN:
 2           YOU ARE HEREBY NOTIFIED THAT Pursuant to the Stipulation Re: Continued Hearing
 3    on Plaintiff’s Motion for Leave to Proceed Anonymously of the moving parties, the hearing originally
 4    noticed to be heard on April 2, 2019 at 10:00 a.m. in the courtroom of the Honorable Ronald S. W.
 5    Lew, United States Courthouse, 350 W. 1st Street, Suite 4311, Los Angeles, CA 90012. is hereby
 6    continued to April 16, 2019 at 10:00 a.m. Briefing to reset according to the Local Rules of Court.
 7           SO ORDERED.
 8
 9     Dated: 3/11/2019                   By: s/ RONALD S.W. LEW
                                              Honorable Ronald S. W. Lew
10                                            United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

          ORDER GRANTING STIPULATION RE: CONTINUED HEARING ON PLAINTIFF'S
                   MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
                                       2 of 3
     Case 2:19-cv-00750-RSWL-SS Document 30 Filed 03/11/19 Page 3 of 3 Page ID #:309




 1
 2
                                               PROOF OF SERVICE
 3
 4    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 5    I am a resident of the aforesaid county, State of California; I am over the age of 18 years and not a party
      to the within action; my business address is 523 West 6th Street, Suite 707, Los Angeles, California
 6    90014.
 7
             On March 11, 2019, I caused the service of the following document described as:
 8
           [PROPOSED] ORDER GRANTING STIPULATION RE: CONTINUED HEARING ON
 9              PLAINTIFF'S MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
10
      on all interested parties in this action through service by SERVED BY CM/ECF.
11
             I hereby certify that, on March 8, 2019, I electronically filed the foregoing with the Clerk of
12
      Court using the CM/ECF system.
13
14            The filing of the foregoing document will send copies to the following CM/ECF participants who
      are currently on the list to receive e-mail notices for this case:
15
16           Genie@genieharrisonlaw.com
             Mary@genieharrisonlaw.com
17           jkeller@kelleranderle.com
18           cscolnick@kelleranderle.com
             jbarron@kelleranderle.com
19
20     I declare under penalty of perjury under the laws of the State of California that the foregoing is true and
21    correct.

22
23                                                          Michelle Patino-Patroni
24
25
26
27
28

           ORDER GRANTING STIPULATION RE: CONTINUED HEARING ON PLAINTIFF'S
                    MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
                                        3 of 3
